Citation Nr: 0330355	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-20362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which reopened a previously 
denied claim for service connection for PTSD, and granted 
service connection and a 50 percent rating for PTSD, 
effective from November 30 , 1998.  The veteran appealed for 
a higher rating for PTSD.  In September 2001, the RO granted 
a higher rating of 70 percent for PTSD, effective from 
November 30, 1998, and the RO also granted a rating of total 
disability based on individual unemployability (TDIU rating), 
effective from November 30, 1998.  The veteran continues to 
appeal for a rating higher than 70 percent for PTSD.

The veteran's notice of disagreement with the January 2000 RO 
decision also included an issue of entitlement to an 
effective date earlier than November 30, 1998 for service 
connection for PTSD, and such issue was included in an April 
2000 statement of the case.  However, the veteran's August 
2000 substantive appeal did not include the issue of an 
earlier effective date for service connection for PTSD.  
Moreover, a December 2001 statement from the veteran 
indicates he was only appealing the issue of a higher rating 
for PTSD.  In the absence of a timely substantive appeal, the 
issue of an earlier effective date for service connection for 
PTSD is not properly on appeal and will not be addressed by 
the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).


FINDINGS OF FACT

Effective from November 30, 1998, when service connection for 
PTSD became effective, the disorder has produced total 
occupational and social impairment.





CONCLUSION OF LAW

Effective from November 30, 1998, when service connection for 
PTSD became effective, the disorder has been 100 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Navy from May 1969 
to May 1971.

Medical records from the 1980s into the 1990s show the 
veteran was treated for various psychiatric and physical 
ailments.  There were such psychiatric diagnoses as anxiety 
and depression, and there was also a diagnosis of substance 
abuse.  Records from the latter part of the 1990s include 
PTSD among the the psychiatric diagnoses.  During VA 
hospitalization in January 1999, the diagnoses were 
polysubstance abuse/dependence, and depression versus PTSD.  
The Global Assessment of Functioning (GAF) score was 45 on 
admission.  

At an August 1999 VA examination, the diagnoses were rule out 
bipolar disorder, rule out PTSD, and personality disorder 
traits.  The GAF score was 50.  On September 1999 VA 
psychological evaluation, the diagnoses were PTSD and a 
personality disorder.  A GAF score of 50 was assigned.  

VA hospitalization from October to November 1999 resulted in 
diagnoses of PTSD, depressive disorder, polysubstance abuse, 
and personality disorder.  The GAF was said to be 40 on 
admission and 60 at discharge.

There are numerous VA outpatient records in recent years 
showing regular psychiatric treatment.  In a March 2000 
outpatient record, the VA psychiatrist said the veteran was 
totally disabled and unemployable from PTSD.

The veteran was hospitalized at a VA facility for several 
days in September 2000.  The diagnoses were PTSD, depression, 
and polysubstance abuse.  The GAF score was 55.

In an October 2000 statement, a VA psychiatrist said the 
veteran was totally disabled from PTSD.  It was noted 
substance abuse was not currently a problem.  A GAF score of 
23 was assigned.

In an October 2000 claim for a TDIU rating, the veteran noted 
he had not worked since August 1998.

An undated statement from a VA psychiatrist, submitted in 
December 2000, states that the veteran had total occupational 
and social impairment due to PTSD, and symptoms were 
described.

At a February 2001 VA examination, the diagnoses were PTSD, 
depression, polysubstance abuse, and a personality disorder.  
The examiner said the GAF from PTSD alone was 58, and the 
overall GAF for the past year was 50.

Ongoing VA outpatient records, dated to 2003, show treatment 
for PTSD and physical ailments.  GAF scores in the low to mid 
50s were reported.

The veteran failed to report for a Board hearing in September 
2003.

As noted in the introduction, the RO has made service 
connection and a 70 percent schedular rating for PTSD 
effective from November 30, 1998, and a TDIU rating has also 
been granted from that date.  Service connection is also in 
effect for scars which are rated noncompensable.

Analysis

With respect to the issue of entitlement to a rating higher 
than 70 percent for PTSD, the file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 70 percent when it produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  PTSD is rated 100 percent when it produces 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).

Since this an initial rating case, on the granting of service 
connection, different percentage ratings for PTSD may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found ("staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
Obviously there have been minor day to day fluctuations in 
impairment from PTSD, but the focus is on determining if and 
when there was a significant change in the overall level of 
the disability.

The RO has granted service connection and a 70 percent 
schedular rating for PTSD effective from November 30, 1998, 
which is the date of filing a reopened claim for service 
connection, supported by new and material evidence.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  Also 
effective from November 30, 1998, the RO assigned a 100 
percent TDIU rating, and this is due to the effects of 
service-connected PTSD (the veteran's only other established 
service-connected conditions are scars which are rated 
noncompensable).

Medical evidence, bearing on the time since service 
connection for PTSD became effective, indicates that the 
veteran also has a personality disorder and substance abuse, 
and impairment from such non-service-connected conditions may 
not be considered in support of a higher rating for PTSD.  
38 C.F.R. § 4.14.  Yet the evidence also includes treatment 
records and statements from a doctor which are to the effect 
that PTSD alone results in total occupational and social 
impairment.  

GAF scores have varied, but some are in the range for a 
person unable to hold a job due to psychiatic symptoms.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 
is meant to reflect an examiner's assessment of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The medical records in recent years may not show each and 
every one of the symptoms typical of a 100 percent rating for 
PTSD under Diagnostic Code 9411, but such is not a mandatory 
requirement for a 100 percent rating.  Mauerhan, supra.  The 
fact that the RO has assigned a TDIU rating based on PTSD is 
essentially recognition of the fact that the condition 
results in total occupational impairment.

It appears that the degree of impairment from PTSD has been 
basically constant since the November 30, 1998 effective date 
of service connection, and therefore "staged ratings" are 
not warranted.  Fenderson, supra.

Applying the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that beginning with the November 
30, 1998 effective date of service connection, the veteran's 
PTSD symptoms have produced total occupational and social 
impairment, and thus a 100 percent schedular rating is 
warranted under Diagnostic Code 9411.


ORDER

A higher 100 percent schedular rating for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



